Title: From Thomas Jefferson to Edmund Bacon, 11 January 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                     
                            Washington Jan. 11. 07.
                        
                        I inclose you two hundred and forty five dollars, to wit
                        
                            
                                for
                                mr Dinsmore 
                                20.
                                 D.
                                
                            
                            
                                
                                mr Chisolm 
                                50.
                                
                                
                            
                            
                                
                                mr Walker
                                100.
                                
                                
                            
                            
                                
                                yourself on account
                        
                                
                           75
                           
                        
                                
                                
                            
                            
                                
                                
                                245.
                                
                                
                            
                        
                        the 75. for yourself you will pay to those you think best. if mr Perry is with you, tell him I retain 100.
                            D. which I will either remit to him or to mr Speer as he shall direct. mr Speer told me it was to be paid to him, but I
                            wait mr Perry’s order to do that.
                        I think it well that mr Grady should lodge with you till we can build his house. indeed after further
                            reflection I think I can fix a place for the nailery more convenient to you, and as much so to myself; or perhaps indeed
                            let it remain where it is. this we will decide on when I come home which will be in two months from this time. I wish you
                            to keep a very exact account of all the toll the mill recieves, for a whole year that we may know hereafter what yearly
                            dependance to place on her. I remind you to have all pressing jobs done before I come home that I may have all the hands during March & April. accept best wishes.
                        
                            Th: Jefferson
                     
                        
                    